Order changing the place of trial from the county of Queens to the county of New York upon the ground that the county of Queens is not the proper place for the trial of this action, reversed on the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. As the plaintiff is a resident of Queens county, that was the proper place for the trial of the action (Civ. Prac. Act, § 182), and the place of trial of the action can be changed from that county only for one of the reasons stated in subdivisions 2 and 3 of section 187 of the Civil Practice Act.
Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.